Case 6:20-cv-00277-ADA Document 58 Filed 02/08/21 Page 1 of 11
                                                               FILED
                                                         February 08, 2021
                                                        CLERK, U.S. DISTRICT COURT
                                                        WESTERN DISTRICT OF TEXAS

                                                                       lad
                                                     BY: ________________________________
                                                                             DEPUTY
Case 6:20-cv-00277-ADA Document 58 Filed 02/08/21 Page 2 of 11
Case 6:20-cv-00277-ADA Document 58 Filed 02/08/21 Page 3 of 11
Case 6:20-cv-00277-ADA Document 58 Filed 02/08/21 Page 4 of 11
Case 6:20-cv-00277-ADA Document 58 Filed 02/08/21 Page 5 of 11
Case 6:20-cv-00277-ADA Document 58 Filed 02/08/21 Page 6 of 11
Case 6:20-cv-00277-ADA Document 58 Filed 02/08/21 Page 7 of 11
Case 6:20-cv-00277-ADA Document 58 Filed 02/08/21 Page 8 of 11
Case 6:20-cv-00277-ADA Document 58 Filed 02/08/21 Page 9 of 11
Case 6:20-cv-00277-ADA Document 58 Filed 02/08/21 Page 10 of 11



                                               RECEIVED
                                               February 08, 2021
                                            CLERK, U.S. DISTRICT COURT
                                            WESTERN DISTRICT OF TEXAS

                                                            lad
                                          BY:_______________________________
                                                                  DEPUTY
Case 6:20-cv-00277-ADA Document 58 Filed 02/08/21 Page 11 of 11
